Citation Nr: 0838188	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-12 667	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from to May 1989 to January 
1993 and February 1998 to March 2006.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Little, Rock, Arkansas, (hereinafter 
RO).  

In February 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The issue of entitlement to an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
requires additional development and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

At the February 2008 hearing, the veteran withdrew her appeal 
with respect to the issue of entitlement to service 
connection for hyperlipidemia.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran with respect to the issue of entitlement to service 
connection for hyperlipidemia have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by the authorized representative.  38 C.F.R. 
§ 20.204.  The veteran at the February 2008 hearing withdrew 
her appeal with respect to the issue of entitlement to 
service connection for hyperlipidemia.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
this issue and it is dismissed.


ORDER

The claim for entitlement to service connection for 
hyperlipidemia is dismissed. 


REMAND

At the February 2008 hearing, the veteran referred to 
treatment for her service connected back disorder in November 
2007.  The records from this treatment have not been 
obtained, and the RO upon remand will be requested to obtain 
these records and any other records from recent treatment for 
the veteran's back that have not been obtained.  38 U.S.C.A. 
§5103A(c)(2); 38 C.F.R. § 3.159(c)(2)(3); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In addition, the veteran 
at the February 2008 hearing reported a worsening in her 
service connected back disorder since she was last afforded a 
VA compensation examination.  As such, the Board concludes 
that an orthopedic examination is necessary in this case in 
order to comply with the duty to assist the veteran.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Subsequent to the August 2007 supplemental statement of the 
case and later in that month, additional evidence was 
received pertinent to the veteran's claim for an increased 
rating for degenerative disc disease of the lumbar spine.  
This evidence was not accompanied by a statement from the 
veteran indicating she wanted to waive her right to have an 
initial review of this evidence by the RO, and the veteran's 
representative expressed a desire for the RO to conduct the 
initial review of these records at a February 2008 hearing.  
Thereafter, the veteran submitted evidence in March 2008, and 
indicated at that time that she was waiving her right to have 
this evidence reviewed by the RO.  This evidence included a 
photocopy of one of the pertinent medical records received in 
August 2007 referenced above.  Nonetheless, she has not 
specifically waived consideration of all the pertinent 
evidence (in particular, an August 2007 prescription for a 
skeletal muscle relaxant) received in August 2007, and in 
light of the necessary development discussed above, the RO 
will be directed to consider this evidence in a supplemental 
statement of the case.  See 38 C.F.R. § 19.31

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
afford her the opportunity to identify 
or submit any additional pertinent 
evidence in support of her claim, to 
include the November 2007 treatment 
records referenced at the February 2008 
hearing.  Based on her response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  The veteran must be afforded a VA 
examination to determine the current 
extent of the impairment resulting from 
her service-connected back disorder.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the spine in degrees, determine 
whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disorder expressed, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
in the back could significantly limit 
functional ability during flareups or 
during periods of repeated use, noting, 
if feasible, the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flareups.  The examiner should 
also state the duration of any 
incapacitating episodes (defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
of intervertebral disc syndrome, should 
such pathology be demonstrated, in the 
past 12 months.  

Additionally, the examiner must provide 
an opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
her service-connected back disability 
limits her ability to work, or affects 
her ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of the claim for an increased 
rating for her service-connected back 
disorder.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007).  
In the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the claim for an 
increased initial rating for degenerative 
disc disease of the lumbar spine must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and her representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


